ORDER
PER CURIAM.
It appearing from the “Appeal of Administrative Decision” filed by Lye H. Ong that the captioned case was submitted to this Court on exceptions from a decision by the Clients’ Security Trust Fund (now Client Protection Fund) in accordance with the provisions of Maryland Rule 16 — 811j.2.; and Maryland Rule 16-811j.2. having been superseded by Mary*575land Rule 16-811Í.2., effective November 6, 2002, providing for judicial review of decisions by the Client Protection Fund pursuant to Title 7, Chapter 200 of the Maryland Rules of Procedure, it is, therefore, this 7th day of November, 2002,
ORDERED, by the Court of Appeals of Maryland, on its own motion, that this case, including all the papers filed in this Court, be transferred to the Circuit Court lor Washington County, Maryland, for expeditious review by that Court of the Client Protection Fund’s decision. Costs to abide the result. Mandate to issue forthwith. See Shell Oil Co. v. Supervisor, 276 Md. 36, 343 A.2d 521 (1975); Maryland Rule 8-132.